Citation Nr: 1517747	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1973 to November 1976, as well as National Guard and Reserve duty from 1976 to 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at an April 2014 Board hearing.  A transcript is of record.  

The issue of entitlement to apportionment of the Veteran's benefits on behalf of his spouse has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his right knee disability was caused or worsened when he slipped on the ice, while walking with crutches, which he was using because of his service-connected left knee disability.  The Board also notes that the Veteran has been reporting right knee symptomatology since at least 1995. 

The etiology opinion contained in the May 2011 VA examination report addresses whether the Veteran's right knee disability is caused by his left knee disability, but fails to provide opinions concerning all of the relevant questions for purposes of adjudicating the Veteran's service connection claim.  Specifically, the examiner does not address whether the Veteran's right knee disability may be (1) caused or aggravated by an injury he suffered (as described at his April 2014 Board hearing) while on crutches related to his service-connected left knee disability; or (2) aggravated by his service-connected left knee disability (taking into consideration his reports of symptomatology since September 1995).  As such, a new examination is warranted.  

Additionally, as the Veteran indicated that he continues to be treated by VA for his right knee condition, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2012 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The examiner should identify the nature of any current right knee disability.  Thereafter, the examiner should opine as to the following:

(a.) Is it at least as likely as not (50 percent or greater) that any identified arthritis or other right knee disability is causally related to the Veteran's service-connected left knee disability, to include his claimed injury of the right knee while on crutches?

(b.) Is it at least as likely as not (50 percent or greater) that any identified arthritis or other right knee disability is aggravated beyond the normal course of the condition by the Veteran's service-connected left knee disability?

The ensuing opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the physician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the appeal is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

